AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                 Page 1 ofl



                                        UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                               JUDGMENT IN A CRIMINAL CASE
                                        V.                                  (For Offenses Committed On or After November 1, 1987)


                   Sergio Jesus Perez-Reynosa                               Case Number: 3:20-mj-20484

                                                                            Lewis Christian Muller
                                                                            Defendant's Attar ey       -- -
REGISTRATION NO. 9476 4298
                                                                                                        f':ii     FD
                                                                                                           "D t.:m~,&~
                                                                                                                   .

THE DEFENDANT:                                                                                             MAR 0 3 2020
 IEI pleaded guilty to count(s) I of Complaint
                                                                                                                  ".,   .. _.
 •    was found guilty to count(s)                                             -- CLERK us 01s·1,.,,._,.f-:ic1·  CSL!f'l ... NIA
                                                                                                            •"IF C,\
      after a plea of not guilty.                                              BY                                    DE:PUTY
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                        Nature of Offense                                                     Count Number(s)
8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                            I
 •    The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              1
                                  [S],?IME SERVED                        D _ _ _ _ _ _ _ _ _ days

 IEI Assessment: $10 WAIVED IEI Fine: WAIVED
 IEI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Tuesday, March 3, 2020
                                                                          Date of Imposition of Sentence



              DUSM
                           ''I
                              ..
Received -------"'-'-+'_·_ _ __
                              :I
                               '
                                   '




                                   .                                      Hid~LOCK
                                                                          UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                             3 :20-mj-20484
